              Case 1:20-cv-05379 Document 1 Filed 07/13/20 Page 1 of 14


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

WILMINGTON          TRUST,       NATIONAL                        Civil Action File No.
ASSOCIATION, AS TRUSTEE, FOR THE BENEFIT                         _____________________
OF THE HOLDERS OF COMM 2015-PC1
MORTGAGE TRUST COMMERCIAL MORTGAGE
PASS-THROUGH CERTIFICATES, acting by and
through RIALTO CAPITAL ADVISORS, LLC,

                                          Plaintiff,

                 v.

RIVERVIEW ASSETS LLC,

                                          Defendant.


                                              COMPLAINT

                 Plaintiff Wilmington Trust, National Association (“Trustee”), as Trustee, for the

Benefit of the Holders of COMM 2015-PC1 Mortgage Trust Commercial Mortgage Pass-

Through Certificates (the “Trust”) (Trustee as trustee of the Trust shall be referred to hereinafter

as “Plaintiff”), acting by and through Rialto Capital Advisors, LLC (“Special Servicer”), as

Special Servicer under the Pooling and Servicing Agreement dated as of July 1, 2015 (the

“PSA”), states its complaint as follows:

                              PARTIES, JURISDICTION AND VENUE

                 1.        Trustee, acting solely in its capacity as trustee of the Trust, is a national

banking association with its designated main office located in Wilmington, Delaware.

                 2.        Trustee is the duly appointed and presently serving trustee of the Trust

created under the PSA.

                 3.        Trustee, not individually, but solely in its capacity as trustee for the Trust

under the PSA, acting by and through the Special Servicer, brings this action with express




527548.000005 23714381.1
              Case 1:20-cv-05379 Document 1 Filed 07/13/20 Page 2 of 14


reference to the Loan (defined below) and the matters related thereto as hereinafter set forth.

Based upon the Delaware citizenship of Trustee, Plaintiff is a citizen of Delaware.

                 4.        Defendant Riverview Assets LLC (“Borrower”) is a New York limited

liability company having a principal place of business located at 2329 Nostrand Avenue, Suite

500, Brooklyn, New York 11210.              Borrower is the owner of certain real property and

improvements commonly known as the Riverview Center, located at 150 Broadway, Menands,

New York 12204, and more particularly described in Exhibit 1 annexed hereto (the “Property”).

As Borrower is a limited liability company, its citizenship is determined by that of its members.

Upon information and belief, Borrower is a citizen of New York, New Jersey and Israel based

upon the citizenship of Borrower’s members.

                 5.        Based on the foregoing, this Court has subject matter jurisdiction over this

dispute under 28 U.S.C. § 1332(a) because it is between citizenship of different states and the

amount in controversy exceeds $75,000.00, exclusive of interest and costs.

                 6.        Pursuant to Section 11.3(b) of the Loan Agreement, the state and federal

courts located in New York County, New York are the exclusive venue of disputes under the

contract:

                 ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST
                 LENDER OR BORROWER ARISING OUT OF OR RELATING
                 TO THIS AGREEMENT, THE NOTE OR THE OTHER LOAN
                 DOCUMENTS MAY AT LENDER’S OPTION BE INSTITUTED
                 IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW
                 YORK, COUNTY OF NEW YORK, PURSUANT TO SECTION
                 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW
                 AND BORROWER WAIVES ANY OBJECTIONS WHICH IT
                 MAY NOW OR HEREAFTER HAVE BASED ON VENUE
                 AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT,
                 ACTION OR PROCEEDING, AND BORROWER HEREBY
                 IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY
                 SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING.



                                                    2

527548.000005 23714381.1
                Case 1:20-cv-05379 Document 1 Filed 07/13/20 Page 3 of 14


                   7.      Based on the foregoing mandatory forum selection clause, venue is proper

in this Court pursuant to 28 U.S.C. § 1391(a) (3).

                   8.      Borrower has consented to Plaintiff’s commencement of this action.

                                        FACTUAL BACKGROUND

                                              FIRST COUNT
                                           (Mortgage Foreclosure)

A.        The Loan.

                   9.      By Loan Agreement dated as of April 1, 2015 (the “Loan Agreement”),

UBS Real Estate Securities Inc. (“Original Lender”), Plaintiff’s predecessor-in-interest, agreed to

make a loan to Borrower in the original principal amount of $34,500,000.00 (the “Loan”).

                   10.     As evidence of the Loan, Borrower, inter alia, executed and delivered to

Original Lender a Promissory Note dated April 1, 2015 and in the original principal amount of

$34,500,000.00 (the “Note”).

                   11.     As collateral security for the payment of the Note, Borrower executed,

acknowledged and delivered to Original Lender a Consolidation, Modification and Restatement

Agreement and Assignment of Leases and Rents dated as of April 1, 2015 (the “Mortgage”)

pursuant to which Borrower, inter alia, granted to Original Lender a security interest in the

Property. On April 24, 2015, Original Lender recorded the Mortgage with the Albany County

Clerk’s Office (the “Clerk’s Office”) as Document No. 11821481 and in Book 6940 at Page 951,

et seq, and duly paid the mortgage recording taxes                   (The Loan Agreement, the Note, the

Mortgage and all related loan documents shall be referred to collectively herein as the “Loan

Documents”).1




1
    Capitalized terms not otherwise defined herein shall have the same meanings as ascribed in the Loan Documents.
                                                         3

527548.000005 23714381.1
              Case 1:20-cv-05379 Document 1 Filed 07/13/20 Page 4 of 14


                 12.       The Mortgage also includes a security interest in favor of the holder of the

Mortgage in, inter alia, the Fixtures (as defined in the Mortgage), the Equipment (as defined in

the Mortgage), the Personal Property (as defined in the Mortgage) and other property

constituting the Property to the full extent that the Fixtures, the Equipment, the Personal Property

and such other property may be subject to the Uniform Commercial Code (collectively, the

“Collateral”).

B.      Assignment of the Loan Documents.

                 13.       Original Lender executed an allonge to the Note, indorsed in blank (the

“Allonge”), and delivered the Note, with the Allonge affixed thereto, to Plaintiff. By virtue of

this delivery, Original Lender transferred to Plaintiff all of its rights, title and interest in and to

the Note and Plaintiff became the holder of the Note.

                 14.       Original Lender also executed and delivered an Assignment of Mortgage,

dated July 14, 2015 (the “Assignment of Mortgage”), pursuant to which Original Lender

transferred to Plaintiff all rights, title and interest in and to the Mortgage and Plaintiff became the

holder of the Mortgage. On August 18, 2015, Plaintiff recorded with Assignment of Mortgage

with the Clerk’s Office as Document No. 11891964 and in Book 6989 at Page 403, et seq.

C.      Borrower’s Default Under the Loan Documents.

                 15.       Pursuant to the express terms of the Loan Documents, the Maturity Date

of the Loan is April 6, 2020.

                 16.       Pursuant to Section 2.3.3 of the Loan Agreement, “Borrower shall pay to

Lender on the Maturity Date the Outstanding Principal Balance, all interest which has accrued or

would accrue through and including the last day of the Interest Period in which the Maturity Date

occurs and all other amounts due hereunder and under the Note and the other Loan Documents.”



                                                    4

527548.000005 23714381.1
              Case 1:20-cv-05379 Document 1 Filed 07/13/20 Page 5 of 14


                 17.       Section 10.1(a)(i)(A) of the Loan Agreement provides that an Event of

Default shall occur if, inter alia, “the payment due on the Maturity Date is not paid when due[.]”

                 18.       By notice dated April 15 2020 (the “Notice of Default”), Plaintiff, through

counsel, notified Borrower that an Event of Default has occurred and is continuing under the

Loan Documents since April 6, 2020 as a result of, inter alia, Borrower’s failure to pay the

Outstanding Principal Balance and all other amounts due on the Maturity Date (the “Default”)

and demanded that Borrower remit the entire outstanding indebtedness due and owing pursuant

to the Loan Documents.

                 19.       Despite receipt of the Notice of Default, Borrower has failed to cure the

Default and satisfy its obligations under the Loan Documents.

                 20.       As a result of the Default, there is now due, owing and payable to Plaintiff

under the Loan Documents: (i) approximately $30,785,396.84 in principal; (ii) accrued and

unpaid interest at the contract and default rates; (iii) late charges; (iv) attorneys’ fees, costs and

expenses; and (v) all other sums provided for under the Loan Documents.

                 21.       In order to protect the lien and security represented by the Mortgage

during the pendency of this foreclosure action, Plaintiff may be compelled to pay insurance

premiums, taxes, assessments, water charges, sewer charges, attorneys’ fees, repairs and other

expenses or charges affecting the Property. Plaintiff asks that any amount so paid and expended

by it during the pendency of this foreclosure action be added, pursuant to the Mortgage and the

Loan Agreement, to its claim and be repaid to Plaintiff from the proceeds of the sale of the

Property, together with interest thereon from the date that such expenditures are made, and that

the same be added to the amounts due Plaintiff and secured by the Mortgage and the Loan

Agreement.



                                                    5

527548.000005 23714381.1
              Case 1:20-cv-05379 Document 1 Filed 07/13/20 Page 6 of 14


                 22.       The defendant named herein is obligated to pay the mortgage indebtedness

and/or has, claims to have, or may have some possessory or other interest in or lien upon the

Property, or some part thereof, which interest or lien, if any, accrued subsequent to, and is

subject and subordinate to, the liens of the Mortgage.

                 23.       No other action or proceeding has been brought to recover any part of the

mortgage indebtedness herein described.

                 WHEREFORE, Plaintiff demands judgment against Borrower as follows:

                 A.        Fixing the amount due to Plaintiff pursuant to the Loan Documents;

                 B.        Directing that Plaintiff be paid the amounts due pursuant to the Loan

Documents, with interest, advances, other charges, attorneys’ fees and costs;

                 C.        Adjudging that the Property be sold according to law to satisfy the

amounts due to Plaintiff;

                 D.        Barring and foreclosing Borrower from all equity of redemption in and to

the Property;

                 E.        Directing that a receiver be appointed to take immediate possession of the

Property; and

                 F.        Awarding such other and further relief as the Court may deem just and

proper.

                                         SECOND COUNT
                                    (Security Interest Foreclosure)

                 24.       Plaintiff repeats and incorporates herein the allegations contained in

Paragraphs 1 through 23 above, as if the same were set forth and repeated at length herein.

                 25.       When Borrower executed the Mortgage, it granted valid and enforceable

security interest in the Collateral.


                                                    6

527548.000005 23714381.1
              Case 1:20-cv-05379 Document 1 Filed 07/13/20 Page 7 of 14


                 26.       To further perfect its interest in the Collateral, on April 22, 2015, Original

Lender filed a Uniform Commercial Code Financing Statement with the New York Secretary of

State (“NY SOS”) as File Number 201504220199638 (the “State UCC-1”). The State UCC-1

names Original Lender as the secured party and Borrower as the debtor.

                 27.       By Uniform Commercial Code Financing Statement Amendment filed

with the NY SOS on August 12, 2015 as File Number 201508128309195, Original Lender

assigned the State UCC-1 to First Interim Holder.

                 28.       Additionally, on November 1, 2019, Plaintiff filed a Uniform Commercial

Code Continuation with the NY SOS as File Number 201911016384941 (the “State UCC

Continuation”). The State UCC Continuation names Plaintiff as the secured party and Borrower

as the debtor.

                 29.       To further perfect its interest in the Collateral, on May 6, 2015, Original

Lender recorded a Uniform Commercial Code Financing Statement with the Clerk’s Office as

Document No. 11828937 (the “County UCC-1”). The County UCC-1 names Original Lender as

the secured party and Borrower as the debtor.

                 30.       By Uniform Commercial Code Financing Statement Amendment recorded

with the Clerk’s Office on August 18, 2015 as Document No. 11892098, Original Lender

assigned the County UCC-1 to Plaintiff.

                 31.       Additionally, on May 1, 2020, Plaintiff filed a Uniform Commercial Code

Continuation with the Clerk’s Office as Document No. 2020-624 (the “County UCC

Continuation”).        The County UCC Continuation names Plaintiff as the secured party and

Borrower as the debtor.




                                                     7

527548.000005 23714381.1
              Case 1:20-cv-05379 Document 1 Filed 07/13/20 Page 8 of 14


                 32.       Plaintiff holds a duly perfected security interest in the Collateral by virtue

of the recorded Mortgage as well as the recorded County UCC-1, the filed State UCC-1, and the

subsequent assignments and continuations thereof.

                 33.       Pursuant to the terms of the Loan Documents, Plaintiff elects to have the

Collateral sold together with the Property at a single public sale.

                 34.       No person or entity possesses an interest in the Collateral superior to the

security interest held by Plaintiff.

                 WHEREFORE, Plaintiff demands judgment against Borrower as follows:

                 A.        Adjudging that the Collateral be sold together with the Property at a single

public sale to satisfy the amounts due to Plaintiff; and

                 B.        Barring and foreclosing Borrower of all equity of redemption in and to the

Collateral.

                                             THIRD COUNT
                                               (Possession)

                 35.       Plaintiff repeats and incorporates herein the allegations contained in

Paragraphs 1 through 34 above, as if the same were set forth and repeated at length herein.

                 36.       By reason of Borrower’s default under the terms of the Loan Documents,

Plaintiff is entitled to possession of the Property and the Collateral located.

                 37.       Borrower is now in possession of the Property and has deprived, and

continue to deprive, Plaintiff of possession of the Property and Collateral.

                 WHEREFORE, Plaintiff demands judgment against Borrower:

                 A.        Granting Plaintiff, its assignee or the purchaser of the Property at the

foreclosure sale, possession of the Property and Collateral;

                 B.        Awarding Plaintiff damages for mesne profits; and


                                                     8

527548.000005 23714381.1
              Case 1:20-cv-05379 Document 1 Filed 07/13/20 Page 9 of 14


                 C.        Granting Plaintiff its costs of suit, including reasonable attorneys’ fees.


                                          FOURTH COUNT
                                      (Appointment of a Receiver)

                 38.       Plaintiff repeats and incorporates herein the allegations contained in

Paragraphs 1 through 37 above, as if the same were set forth and repeated at length herein.

                 39.       The Leases, the Rents, the books, records and other property relating to

the ownership and operation of the Property (collectively, the “Borrower’s Assets”) are the sole

assets of Borrower.

                 40.       Except for certain limited qualifications as set forth in the Loan

Documents, Borrower has no personal liability for repayment of the Loan, and Plaintiff’s

primary recourse for repayment of the Loan is the collateral securing the Loan.

                 41.       The Loan Documents expressly allow Plaintiff to seek, and indicate

Borrower’s express consent to, the appointment of a receiver upon the occurrence of an Event of

Default.

                 42.       Borrower and its agents are still in possession of some of the Borrower’s

Assets.

                 43.       Plaintiff, as an interested and secured party, is potentially threatened with

material losses and injuries, including the Borrower’s Assets suffering continuous waste and a

dissipation or diminution in value, if Borrower remains in control of Borrower’s Assets.

                 44.       Therefore, in accordance with Rule 66 of the Federal Rules of Civil

Procedure, Plaintiff, as a secured creditor, asks the Court to appoint a receiver to take immediate

possession of and hold, subject to the discretion of this Court, the Property and Borrower’s

Assets.



                                                      9

527548.000005 23714381.1
             Case 1:20-cv-05379 Document 1 Filed 07/13/20 Page 10 of 14


                 WHEREFORE, Plaintiff demands judgment against the defendants as follows:

                 A.        Appointing a receiver of the Property and Borrower’s Assets;

                 B.        Directing all tenants in possession of the Property to pay the appointed

receiver all rent, income and profits;

                 C.        Awarding Plaintiff its costs of suit and attorneys’ fees; and

                 D.        Granting such other relief as is equitable and just.


Dated: New York, New York
       July 13, 2020

                                              THOMPSON & KNIGHT LLP


                                              By: /s/ Keith M. Brandofino
                                                 Keith M. Brandofino, Esq.
                                                 Maximiliano Rinaldi, Esq.
                                                 David V. Mignardi, Esq.
                                                 Attorneys for Plaintiff
                                                      Wilmington Trust, National Association,
                                                      As Trustee, for the Benefit of the Holders of
                                                      COMM 2015-PC1 Mortgage Trust Commercial
                                                      Mortgage Pass-Through Certificates, acting by
                                                      and through Rialto Capital Advisors, LLC
                                                 900 Third Avenue, 20th Floor
                                                 New York, NY 10022
                                                 Keith.Brandofino@tklaw.com
                                                 Max.Rinaldi@tklaw.com
                                                 David.Mignardi@tklaw.com




                                                     10

527548.000005 23714381.1
Case 1:20-cv-05379 Document 1 Filed 07/13/20 Page 11 of 14




                                                             E

                                                             X

                                                             H

                                                             I

                                                             B

                                                             I

                                                             T



                                                             1
Case 1:20-cv-05379 Document 1 Filed 07/13/20 Page 12 of 14
Case 1:20-cv-05379 Document 1 Filed 07/13/20 Page 13 of 14
Case 1:20-cv-05379 Document 1 Filed 07/13/20 Page 14 of 14
